PER CURIAM:
Timothy R. George appeals the district court’s order denying relief on his action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See George v. Hannah, No. CA-05-74-F-5 (E.D.N.C. Sept. 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED